Dear Sheriff Andre':
This office is in receipt of your opinion request wherein you ask if motorcycle patrol officers may have their names put on their motorcycle patrol units.
LSA-R.S. 43:31 states in pertinent part:
  E. No public official of any branch, department, agency, or other entity of state and local government shall affix his or her name or picture on drivers' licenses, except their own personal driver's license, issued by the state, or any publicly owned motor vehicle, nor shall any official cause his name or picture to be so affixed.
This statute clearly states that no public official may place his name on any publicly owned vehicle. In Hall v. City ofShreveport, In re Judges of Court of Appeal, Second Circuit,137 La. 589, 102 So. 680 (La. 1925), the Louisiana Supreme Court stated, "a policeman is a public officer." This statement has been quoted numerous times since then. Therefore it is the opinion of this office that a police officer, as he is a public official, shall not place his name on his motorcycle patrol unit.
We hope the foregoing sufficiently addresses your concerns. If our office may be of further assistance to you, please do not hesitate to contact us at your convenience.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                          BY: J. RICHARD WILLIAMS ASSISTANT ATTORNEY GENERAL